Exhibit 10.3

 

LEHMAN BROTHERS HOLDINGS INC.

 

AGREEMENT EVIDENCING A GRANT OF
RESTRICTED STOCK UNITS

 

TO

 

Number of Restricted Stock Units

 

Date of Grant

 

 

 

                 Restricted Stock Units

 

 

 

 

 

 

1)              Grant of Units.  Pursuant to the Lehman Brothers Holdings Inc.
Employee Incentive Plan (the “Plan”), Lehman Brothers Holdings Inc. (the
“Company”) hereby grants you, as of the Date of Grant specified above, the
number of Restricted Stock Units (“Units”) specified above (which number of
Units may be adjusted pursuant to Paragraph 9 below) subject to the terms and
conditions set forth herein and in the Plan.  A Unit represents the right to
receive one share of common stock (par value $0.10 per share) of the Company
(“Common Stock”).

 

2)              Additional Documents; Definitions.  Enclosed you will find a
copy of the Plan which is incorporated in this instrument by reference and made
a part hereof, and a copy of the Plan prospectus.  The Plan and the prospectus
should be carefully examined.  All capitalized terms not defined herein shall
have the meaning ascribed to such terms under the Plan.

 

3)              Vesting.  The Units awarded to you hereunder shall vest
immediately upon the Date of Grant.

 

4)              Termination of Service.   Units are payable in shares of Common
Stock upon termination of your service on the Board of Directors of the
Company.  Delivery of Common Stock hereunder shall be made on, or as soon as
practicable after such termination of service.

 

5)              Dividend Equivalents.  As of each date a dividend or other
distribution is paid or made on Common Stock to holders of record on and after
the Date of Grant specified above, you shall be credited with a number of
additional Units equal to the product of (i) the amount of such dividend or
distribution paid on one share of Common Stock, multiplied by (ii) the number of
Units then held by you, divided by the (iii) closing price of one share of
Common Stock on the New York Stock Exchange on such date.  Such additional Units
shall vest immediately.

 

6)              Limitation on Obligations.  The Company’s obligation with
respect to the Units granted hereunder is limited solely to the delivery to you
of shares of Common Stock on the date when such shares are due to be delivered
hereunder, and in no way shall the Company

 

--------------------------------------------------------------------------------


 

become obligated to pay cash in respect of such obligation (except for cash paid
pursuant to Paragraph 8 below).

 

7)              Non-Assignment.  Units may not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of by you, except by will or the
laws of descent and distribution.  If you or anyone claiming under or through
you attempts to violate this Paragraph 7, such attempted violation shall be null
and void and without effect, and the Company’s obligation to issue any Common
Stock hereunder shall terminate.

 

8)              Change in Control.  Except as set forth below, upon the
occurrence of a Hostile Change in Control, the sales restrictions shall lapse
and shares of Common Stock shall be issued.  Except as set forth below, upon the
occurrence of a Friendly Change in Control, you shall receive in the same form
of consideration as that received by shareholders generally, the undiscounted
market value (at the time of grant) for your Units, and the excess of the price
paid by an acquirer over such undiscounted market value shall be deferred for
the shorter of two years from the date of the Friendly Change in Control or the
term of any remaining restrictions (the “Deferred Period”), but your Units shall
remain otherwise subject to all issuance restrictions during the Deferred
Period.  Neither of the foregoing shall be effective to the extent you have
tender or voting rights over shares of Common Stock held in trust with respect
to any Units, in which case you would only be issued Common Stock or receive
such undiscounted market value in the same form of consideration as that
received by shareholders generally (and after the Deferred Period, the excess
price) in respect of such Units upon successful completion of a Change in
Control.  “Hostile Change in Control” means the occurrence of a Change in
Control, without the prior approval of a majority of the independent members of
the Incumbent Board.  “Friendly Change in Control” means any Change in Control
which is not a Hostile Change in Control.

 

9)              Equitable Adjustment.  In the event of any change in the
outstanding shares of Common Stock by reason of any Common Stock dividend or
split, recapitalization, merger, consolidation, spin-off, combination or
exchange of shares or other corporate exchange, or any distribution to
stockholders of Common Stock other than regular cash dividends, occurring after
the Date of Grant specified above, the number and kind of shares of Common Stock
which may be issued with respect to Units shall be adjusted so as to reflect
such change; provided that with respect to Units granted to you, any adjustments
shall be made only as necessary to maintain your proportionate interest in
shares of Common Stock and preserve, without exceeding, the value of such Units.

 

10)        Treatment in Bankruptcy.  All of your claims arising from, in
connection with or in any way relating to any failure of the Company to deliver
to you shares of Common Stock on the date when such shares are due to be
delivered under this Agreement in satisfaction of each Unit granted to you shall
be deemed, in the event of a bankruptcy of the Company, to be claims for damages
arising from the purchase or sale of Common Stock, within the meaning of
section 510(b) of the U.S. Bankruptcy Code  and shall have in such bankruptcy
the same priority as, and no greater priority than, common stock interests in
the Company.

 

--------------------------------------------------------------------------------


 

11)        Amendment.  The terms of this Agreement may be amended from time to
time by the Board in its sole discretion in any manner that it deems appropriate
(including, but not limited to, the acceleration provisions).

 

12)        No Right to Continued Service.  The grant of Units shall not confer
on you any right to be retained in the service of the Company, or to receive
subsequent Units or other Awards under the Plan.  The right of the Company to
terminate your service with it at any time or as otherwise provided by any
agreement between the Company and you is specifically reserved.

 

13)        Applicable Law.  The validity, construction, interpretation,
administration and effect of the Plan, and of its rules and regulations, and
rights relating to the Plan and to this Agreement, shall be governed by the
substantive laws, but not the choice of law rules, of the State of Delaware.

 

14)        Withholding.  The Company shall have the right to deduct from all
amounts payable to you in cash, any taxes required by law to be withheld
therefrom.  It shall be a condition to the obligation of the Company to issue
shares of Common Stock hereunder (a) that you (or, in the event of your death,
your beneficiary or any person acting on behalf of your estate) pay to the
Company or its designee, upon its demand, in accordance with the Plan, such
amount as may be required for the purpose of satisfying its obligation or the
obligation of any other person to withhold withholding taxes incurred by reason
of the  issuance of such shares of Common Stock and (b) that you (or, in the
event of your death, your beneficiary or any person acting on behalf of your
estate) provide the Company with any forms, documents or other information
reasonably required by the Company in connection with the grant.  If the amount
requested for the purpose of satisfying the withholding obligation is not paid,
the Company may refuse to issue shares of Common Stock.

 

--------------------------------------------------------------------------------

 